14‐4261‐cv                                                               
Securities and Exchange Commission v. Miller, et al.  




                                           In the
              United States Court of Appeals
                             for the Second Circuit
                                                          
 
                                   AUGUST TERM 2014 
                                                  
                                            
                                    No. 14‐4261‐cv 
                                                  
 
                    SECURITIES AND EXCHANGE COMMISSION, 
                                           
                                Plaintiff‐Appellee, 
 
                                               v. 
 
 DONALD R. MILLER, JR., in his capacity as the Independent Executor 
of the Will and Estate of Charles J. Wyly, Jr. also known as Charles J. 
 Wyly, Jr., DAVID MATTHEWS, LISA WYLY, KELLY WYLY O’DONOVAN, 
    ANDREW WYLY, CHARLES J. WYLY, III, JENNIFER WYLY LINCOLN, 
JAMES W. LINCOLN, CHERYL WYLY, EVAN ACTON WYLY, LAURIE WYLY 
 MATTHEWS, MARTHA WYLY MILLER, DONALD R. MILLER, JR., EMILY 
              WYLY, CHRISTIANA WYLY, JOHN GRAHAM, 
                                     
                        Defendants‐Appellants,
    SAMUEL E. WYLY, LOUIS J. SCHAUFELE, III, MICHAEL C. FRENCH, 
             CAROLINE D. WYLY, EMILY WYLY LINDSEY, 
                                   
                             Defendants. 
                                   
                                           
                                   
        Appeal from the United States District Court for the 
                  Southern District of New York 
                                   
           No. 1:10‐cv‐5760—Shira A. Scheindlin, Judge 
                                           
 
                        ARGUED: JUNE 24, 2015 
                      DECIDED: DECEMBER 18, 2015 
                                         
 
Before: CABRANES, POOLER, and DRONEY, Circuit Judges. 
                                        
                                  
      Appeal from a District Court order temporarily freezing assets 
adjudged  to  be  ill‐gotten  gains  from  a  securities  fraud  scheme 
perpetrated by defendants Samuel and Charles Wyly.  The question 
presented is whether an asset freeze order obtained by the Securities 
and  Exchange  Commission  constituted  an  action  to  collect  on  an 
anticipated  money  judgment  and  therefore  violated  the  automatic 
stay  provision  of  the  Bankruptcy  Code,  11  U.S.C.  §  362,  and  this 
Court’s precedent in SEC v. Brennan, 230 F.3d 65 (2d Cir. 2000).   

      We hold that the entry of the asset freeze order by the United 
States District Court for the Southern District of New York (Shira A. 




                                     2 
Scheindlin,  Judge)  did  not  violate  the  Bankruptcy  Code’s  automatic 
stay.  The order fell within the “governmental unit” exception to the 
automatic  stay  provision,  did  not  constitute  impermissible 
“enforcement  of  a  money  judgment,”  and  did  not  run  afoul  of 
Brennan.    We  also  conclude  that  it  was  properly  supported  by  a 
showing  of  ill‐gotten  gains  as  to  nine  of  the  sixteen  Relief 
Defendants.    Accordingly,  we  AFFIRM  in  part  the  District  Court’s 
November  3,  2014  asset  freeze  order  insofar  as  it  restrained  the 
assets  of  these  nine  Relief  Defendants.    Because,  however,  we  are 
unable  to  determine  on  the  record  before  us  whether  sufficient 
evidence  supports  imposition  of  the  order  against  the  remaining 
seven  Relief  Defendants,  the  cause  is  REMANDED  to  the  District 
Court,  with  instructions  to  conduct  additional  factual  development 
on  that  limited  issue  and  such  further  proceedings  as  may  be 
appropriate  and  consistent  with  this  opinion.    In  the  interest  of 
judicial economy, any future appeals taken from the District Court’s 
decisions shall be referred to this panel. 

                                               
                                      
                           DANIEL STAROSELSKY (Anne K. Small, 
                           Michael A. Conley, John W. Avery, Randall 
                           W. Quinn, Hope Hall Augustini, on the 
                           brief), Securities and Exchange 
                           Commission, Washington, DC, for Plaintiff‐
                           Appellee. 
                            
                           DAVID L. KORNBLAU (Eric Hellerman, Evie 
                           Spanos on the brief), Covington & Burling 




                                     3 
                            LLP, New York, NY, for Defendants‐ 
                            Appellants. 
 
                                               
 
JOSÉ A. CABRANES, Circuit Judge: 

       This appeal arises out of a civil enforcement action brought by 
the  Securities  and  Exchange  Commission  (“SEC”)  against 
defendants  Samuel  Wyly  and  Charles  Wyly,  Jr.  (the  “Wyly 
Brothers”).  After a jury found the Wyly Brothers liable for multiple 
claims  of  securities  fraud,  the  United  States  District  Court  for  the 
Southern  District  of  New  York  (Shira  A.  Scheindlin,  Judge)  ordered 
payment  of  approximately  $300  million  in  disgorgement.    Fearing 
the  dissipation  of  ill‐gotten  gains  among  the  Wyly  Brothers’  family 
members,  the  SEC  requested  that  the  District  Court  enter  a 
temporary asset freeze.  While that request was pending before the 
District  Court,  Samuel  Wyly  and  the  widow  of  Charles  Wyly  filed 
petitions  for  Chapter  11  protection  in  Bankruptcy  Court,  triggering 
the  automatic  stay  provision  of  the  Bankruptcy  Code,  11  U.S.C. 
§ 362.    Shortly  thereafter,  the  District  Court  entered  the  requested 
order  freezing  the  Wyly  Brothers’  ill‐gotten  gains,  including  assets 
transferred  to  multiple  family  members,  who  are  named  Relief 
Defendants in this action. 

       This  appeal  does  not  challenge  the  liability  judgment  against 
the  Wyly  Brothers  or  the  damages  award.    Instead,  defendants‐
appellants  challenge  only  the  validity  of  the  asset  freeze  order, 
which they assert was issued in violation of the Bankruptcy Code’s 




                                      4 
automatic  stay  provision,  as  interpreted  by  this  Court  in  SEC  v. 
Brennan.1   

           We hold that the entry of the asset freeze order did not violate 
the  Bankruptcy  Code’s  automatic  stay.    The  order  fell  within  the 
“governmental unit” exception to the automatic stay provision, did 
not  constitute  impermissible  “enforcement  of  a  money  judgment,” 
and  did  not  run  afoul  of  Brennan.    We  also  conclude  that  it  was 
properly supported by a showing of ill‐gotten gains as to nine of the 
sixteen  Relief  Defendants.    Accordingly,  we  AFFIRM  in  part  the 
District  Court’s  November  3,  2014  asset  freeze  order  insofar  as  it 
restrained  the  assets  of  these  nine  Relief  Defendants.    Because, 
however,  we  are  unable  to  determine  on  the  record  before  us 
whether sufficient evidence supports imposition of the order against 
the remaining seven Relief Defendants, the cause is REMANDED to 
the  District  Court,  with  instructions  to  conduct  additional  factual 
development  on  that  limited  issue  and  such  further  proceedings  as 
may be appropriate and consistent with this opinion.  In the interest 
of  judicial  economy,  any  future  appeals  taken  from  the  District 
Court’s decisions shall be referred to this panel. 




                                              
           1 230 F.3d 65 (2d Cir. 2000). 




                                                 5 
                                                 BACKGROUND 

                                    I.  Facts and Trial Evidence 

           Although  the  case  against  the  Wyly  Brothers  was  complex,2 
the facts relevant to the instant appeal are relatively straightforward.  
Samuel  Wyly  and  Charles  Wyly  were  officers,  directors,  and 
shareholders of four publicly traded corporations.  Beginning in the 
early 1990s, the Wyly Brothers transferred millions of stock options 
received from those corporations to an extensive system of offshore 
trusts  and  subsidiary  entities  in  the  Isle  of  Man  (“IOM”),  a  self‐
governing British Crown dependency in the Irish Sea.  For the next 
dozen  years,  the  IOM  trusts  exercised  those  options  and  traded  in 
the  securities,  while  the  Wyly  Brothers  failed  to  properly  disclose 
their beneficial ownership.  The undisclosed transactions numbered 
in the hundreds and returned profits of more than $550 million.   

           On  July 29,  2010,  the  SEC  initiated  a  civil  enforcement action 
against  the  Wyly  Brothers,  asserting  multiple  claims  of  securities 
fraud.    The  District  Court  bifurcated  the  liability  and  remedies 
phases  of  the  case.    In  May  2014,  following  a  six‐week  trial,  a  jury 
returned a verdict finding the Wyly Brothers liable for nine claims of 
securities  fraud,  involving  the  violation  of  multiple  antifraud, 
registration,  and  reporting  provisions  of  federal  law.    Following  a 

                                              
          See  generally  SEC  v.  Wyly,  33  F.  Supp.  3d  290  (S.D.N.Y.  2014);  SEC  v. 
           2

Wyly,  950  F.  Supp.  2d  547  (S.D.N.Y.  2013);  SEC  v.  Wyly,  788  F.  Supp.  2d  92 
(S.D.N.Y. 2011). 




                                                     6 
separate  bench  proceeding,  the  District  Court  dismissed  a  tenth 
claim of insider trading.  According to trial evidence, the Wylys used 
the IOM trusts from 1992 to 2005 to trade in secret without making 
the requisite disclosures, to protect their assets from creditors, and to 
avoid taxes on trading profits earned.  Evidence adduced at trial also 
indicated  that  some  of  the  proceeds  from  the  IOM  trusts  flowed  to 
family members of the Wyly Brothers. 

                               II.  Post‐Trial Procedural History 

           Following the jury’s liability determination, the District Court 
entered a complex remedies phase to quantify the Wylys’ ill‐gotten 
gains and to determine whether and how much the Wylys should be 
required to disgorge.  In the remedies phase, which was tried to the 
bench, the SEC proposed seven theories pursuant to which the Wyly 
Brothers should be required to pay disgorgement.  

           Ultimately,  the  District  Court  accepted  two  alternative 
measures  of  the  Wyly  Brothers’  disgorgement  liability  in  separate 
opinions  of  September  24,  2014  (the  “September  disgorgement 
opinion”)  and  December  19,  2014  (the  “December  disgorgement 
opinion”).3    In  its  September  disgorgement  opinion,  the  District 
Court treated as a reasonable measure of disgorgement the “amount 
equivalent to the taxes avoided on the profits the Wylys realized on 

                                              
          The  District  Court  rejected  outright  several  other  theories  of 
           3

disgorgement as counterfactual or  untimely, and the SEC voluntarily  withdrew 
one disgorgement theory.  




                                                 7 
the  sale  of  Issuer  securities.”4    The  District  Court  emphasized  that 
the tax figure represented merely a “measure of disgorgement,” not 
an independent assessment of the Wyly Brothers’ tax liability, which 
the  Court  recognized  would  be  determined  in  a  separate  “IRS  civil 
proceeding.”5    The  September  disgorgement  opinion  also  ordered 
disgorgement  of  a  certain  percentage  on  profits  of  trading 
unregistered  securities.    In  total,  it  ordered  disgorgement  of 
$299,357,243.80.6   

           The  December  disgorgement  opinion  set  forth  an  alternative 
calculation, to be used only if the September disgorgement measure 
later  failed  on  appeal.    This  alternative  calculation  measured  the 
unjust enrichment as the difference between the Wyly Brothers’ rate 
of return from their offshore trading and the average market rate of 
return for those stocks during the relevant period.  In other words, 
this  calculation  “compare[d]  the  Wylys’  rate  of  return  to  that  of  an 
average  buy‐and‐hold  investor,”  and  thereby  “reasonably 
approximate[d]  the  economic  value  of  the  Wylys’  securities 
violations—their  ability  to  trade  in  secret  while  having  an 


                                              
           4 SEC v. Wyly, 56 F. Supp. 3d 394, 431 (S.D.N.Y. 2014).   
        Id. at 427, 431.  The District Court explicitly indicated that “any amounts 
           5

disgorged  in  this  case  should  be  credited  towards  any  subsequent  tax  liability 
determined in an IRS civil proceeding as a matter of equity.”  Id. at 427. 
           The  September  disgorgement  opinion  ordered  disgorgement  of 
           6

$187,233,693 in ill‐gotten gains, plus $112,123,550.80 in prejudgment interest, for 
a total of $299,357,243.80.  Id. at 434; J.A. 1584. 




                                                 8 
informational  advantage  over  the  investing  public.”7    The  District 
Court  made  clear,  however,  that  the  measure  of  disgorgement 
imposed by the September opinion “represents the best measure of 
the  Wylys’  ill‐gotten  gains,”  and  thus  held  that  the  disgorgement 
described  in  the  December  opinion  “may  only  be  imposed  in  the 
event  that  a  higher  court  disagrees  with  the  measure  of 
disgorgement imposed by the September 25 Order.”8   

           Meanwhile,  on  October  8,  2014—shortly  after  the  issuance  of 
the  September  disgorgement  opinion—the  SEC  requested  by  pre‐
motion  letter  an  order  for  a  temporary  asset  freeze,  expedited 
financial discovery, an accounting of the Wyly Brothers’ assets, and 
a freeze of those assets possessed by Wyly family members who had 
allegedly  received  ill‐gotten  gains  traceable  to  the  Wyly  Brothers’ 
fraud.9    In  its  pre‐motion  letter,  the  SEC  expressed  “particular[] 
concern[] about the potential dissipation of assets” by “third parties, 
such  as  the  Wylys’  family  members  and  the  offshore  trustees.”10  
Accordingly,  the  SEC  requested  an  asset  freeze  applicable  not  only 
to  Sam  Wyly and  the  estate  of  Charles Wyly,  but  also  extending  to 
third  parties,  including  family  members,  heirs,  agents,  and 
                                              
          SEC  v.  Wyly,  71  F.  Supp.  3d  399,  403‐04  (S.D.N.Y.  2014).    The  total 
           7

amount  of  disgorgement  under  this  alternative  measure  was  calculated  to  be 
$174,967,561.    SEC  v.  Wyly,  No.  10  Civ.  5760  (SAS),  2015  WL  427423,  at  *3 
(S.D.N.Y. Feb. 2, 2015). 
           8 Wyly, 71 F. Supp. 3d at 404. 
           9 J.A. at 1554‐55.   
           10   Id. at 1554.   




                                                 9 
trustees.11    By  letter  of  October  14,  2014,  counsel  representing  the 
Wyly  Brothers’  interests  opposed  any  order  binding  upon  Wyly 
family members on the ground that the family members had not yet 
been  named  as  relief  defendants.12    Counsel  representing  the  Wyly 
family  members  submitted  letters  on  the  same  date  joining  in  the 
Wyly Brothers’ opposition to the SEC’s request.13   

           On  October  19,  2014,  while  the  SEC’s  request  for  an  asset 
freeze was still pending, Samuel Wyly filed a petition in Bankruptcy 
Court  for  Chapter  11  protection.    On  October  23,  2014,  Caroline 
Wyly,  the  widow  of  Charles  Wyly  and  principal  heir  of  his  estate, 
filed  her  own  bankruptcy  case.    The  Wylys  immediately  argued  to 
the  District  Court  that  the  SEC’s  then‐pending  motion  for  an  asset 
freeze  must  be  automatically  stayed  by  operation  of  Bankruptcy 
Code § 362.14   

           Before  adjudicating  the  SEC’s  motion  for  an  asset  freeze,  the 
District  Court  held  multiple  hearings  and  entertained  written 
submissions  from  all  parties  that  would  be  affected  by  the  freeze, 
including  non‐defendant  family  members  not  yet  parties  to  this 
action.  On October 24, 2014, at the suggestion of the District Court 
and  after  objections  from  defendants  and  their  families,  the  SEC 

                                              
           11 Id.   
           12 Id. at 1569‐71.   
           13 Id. at 1578‐82. 
           14 Id. at 1678‐83, 2011‐14. 




                                                 10 
filed an amended complaint adding sixteen Wyly family members—
the  wives,  daughters,  sons,  and  sons‐in‐law  of  Samuel  and  Charles 
Wyly—as  Relief  Defendants.15    The  amended  complaint  principally 
alleged  that  the  Relief  Defendants  are  in  possession  of  ill‐gotten 
gains stemming from the Wyly Brothers’ fraud.16   

           On  November  3,  2014,  the  District  Court  granted  the  SEC’s 
requests for an asset freeze, expedited discovery, and an accounting 
of the Wyly Brothers’ assets.17  The freeze order extended to assets of 
the family‐member Relief Defendants “which were, at any time, the 
property  of  the  IOM  Trusts  and  Companies”  and  any  other  assets 
received  from  the  Wyly  Brothers  after  January  1,  2005.18    The  asset 
freeze  explicitly  exempted  any  income  or  assets  not  derived  or 
received  from  the  IOM  trusts  or  the  Wylys.19    Additionally,  the 
freeze carved out living expenses of $15,000 per month ($180,000 per 
annum) for each Relief Defendant except Caroline Wyly, in addition 
to  all  medical  expenses,  all  tuition  and  education‐related  expenses, 
all  taxes,  reasonable  legal  fees  and  expenses,  and  certain 
bankruptcy‐related expenses.20  The freeze order also indicated that 
the  District  Court  would  resolve  on  a  case‐by‐case  basis  further 
                                              
           15 Id. at 1811‐28.   
           16 Id. 
           17 Special App’x at 1‐9.   
           18 Id. at 3.   
           19 Id. at 4‐5.   
           20 Id. at 5.   




                                                 11 
requests for exemptions regarding the Relief Defendants’ real estate 
holdings.21    Since  the  entry  of  the  asset  freeze  order,  the  District 
Court has approved multiple further accommodations for the Relief 
Defendants without objection from the SEC.    

           The  District  Court  crafted  the  asset  freeze  order  with  an  eye 
towards  “working  harmoniously  and  cooperatively  with  the 
bankruptcy  court  in  Texas.”22    Accordingly,  the  Court  ordered  that 
the  asset  freeze  remain  in  place  only  “until  such  time  as  .  .  .  [the] 
assets have been scheduled and thereby are clearly under the control 
of  the  Bankruptcy  Court.”23    By  its  terms,  the  asset  freeze  “will 
dissolve”  as  soon  as  the  assets  are  under  the  Bankruptcy  Court’s 
control.24   

           Also  on  November  3,  2014,  the  District  Court  issued  an 
accompanying opinion explaining the legal basis for the asset freeze 
order.25  In that opinion, the District Court held that the Bankruptcy 
Code’s  automatic  stay  provision  did  not  preclude  the  entry  of  its 

                                              
           21 Id.   
           22 J.A. at 1792.   
           23 Special App’x at 4.   
          Id.  Ultimately, it will be the task of the Bankruptcy Court, not this one, 
           24

to  determine  the  scope  of  the  bankruptcy  estate.    The  asset  freeze  order  thus 
provides that, when the Bankruptcy Court establishes control over all the assets 
contained within the estate, the order at issue will dissolve, and the Bankruptcy 
Court will continue its work without the involvement of the District Court.  Id. 
           25 SEC v. Wyly, 73 F. Supp. 3d 315 (S.D.N.Y. 2014).   




                                                 12 
asset freeze order, pursuant to this Court’s controlling precedent in 
SEC  v.  Brennan.26    The  District  Court  reasoned  that,  in  seeking  the 
asset  freeze  order,  the  SEC  was  “acting  in  its  police  and  regulatory 
capacity,”  and  thus  the  Bankruptcy  Code’s  automatic  stay  did  not 
apply.27    Having  found  no  legal  bar  to  issuing  the  asset  freeze,  the 
District  Court  further  concluded  that  the  freeze  was  warranted 
because  the  bankruptcy  proceedings,  then  in  their  infancy,  had  not 
yet  established  control  over  the  Wyly  Brothers’  assets,  which 
remained  at  risk  of  transfer  and  dissipation,  including  by  third 
parties  offshore.28    Finally,  the  District  Court  determined  that  the 
SEC  was  likely  to  show  that  the  family‐member  Relief  Defendants 
had  received  ill‐gotten  gains  without  any  legitimate  claim  to  those 
assets,  fulfilling  the  applicable  standard  set  forth  in  SEC  v. 
Cavanagh.29   

           This  appeal  was  then  taken  by  all  of  the  Relief  Defendants 
except Caroline Wyly, the widow of Charles Wyly and beneficiary of 
his  estate.    She  sought  relief  in  the  Bankruptcy  Court  instead.    On 
January  9,  2015,  the  Bankruptcy  Court  rejected  Caroline  Wyly’s 
argument that the automatic stay barred the SEC’s action against her 
as a relief defendant.30  Instead, the Bankruptcy Court ruled that, in 
                                              
           26 230 F.3d 65 (2d Cir. 2000).   
           27 Wyly, 73 F. Supp. 3d at 320.   
           28 Id. at 320‐21.   
           29 155 F.3d 129 (2d Cir. 1998).     
           30 In re Wyly, 526 B.R. 194 (Bankr. N.D. Tex. 2015).   




                                                  13 
seeking  the  asset  freeze,  the  SEC  was  acting  in  its  police  and 
regulatory  capacity,  and  it  declined  to  enforce  the  automatic  stay 
against the SEC.31   

                                                 DISCUSSION 

           On  appeal,  the  fifteen  family‐member  Relief  Defendants 
challenge the freeze of their assets on three grounds. 

           First, they argue that the freeze order violates the Bankruptcy 
Code’s automatic stay provision, because it constitutes an action by 
the SEC to collect an anticipated money judgment.   

           Second,  they  argue  that,  under  the  District  Court’s  “tax 
avoidance”  measure  of  disgorgement,  the  SEC  has  not  shown  as  a 
matter  of  law  that  any  Relief  Defendants  received  assets  that 
constitute “ill‐gotten gains.”   

           Third, they contend that the District Court erred or “abused its 
discretion”  in  applying  the  freeze  order  to  seven  of  the  Relief 
Defendants,  because  there  is  no  record  evidence  that  those 
individuals received any ill‐gotten gains from the Wyly Brothers.  

           We review an asset freeze order for abuse of discretion.32  “A 
district  court  has  abused  its  discretion  if  it  based  its  ruling  on  an 
                                              
            Id.  at  201.    In  the  bankruptcy  proceeding,  Samuel  and  Caroline  Wyly 
           31

have  filed  schedules  of  assets  and  liabilities  containing  disclaimers  that  assets 
from the IOM trusts are property of the debtors’ bankruptcy estates. 
           32 Smith v. SEC, 653 F.3d 121, 127 (2d Cir. 2011).  




                                                     14 
erroneous  view  of  the  law  or  on  a  clearly  erroneous  assessment  of 
the  evidence,  or  rendered  a  decision  that  cannot  be  located  within 
the  range  of  permissible  decisions.”33    We  review  underlying 
questions  of  fact  for  clear  error,  and  underlying  questions  of  law—
such  as  the  application  of  the  Bankruptcy  Code’s  automatic  stay 
provision to the freeze order—de novo.34  We consider in turn each of 
these claims on appeal. 

                       I.  Asset Freeze Order and Automatic Stay 

           The  Relief  Defendants’  first  (and  principal)  claim—that  the 
Bankruptcy Code’s automatic stay provision precluded the issuance 
of  the  asset  freeze  order—tests  the  scope  of  this  Court’s  opinion  in 
SEC v. Brennan.  To evaluate it, we must first explore the meaning of 
the automatic stay provision, an exception to that provision, and an 
exception to the exception. 

                                            A.  Applicable Law 

           Bankruptcy  Code  § 362  automatically  stays  virtually  all 
proceedings  against  a  debtor,  including  “any  act  to  obtain 
possession of property of the estate or of property from the estate or 



                                              
           In  re  Sims,  534  F.3d  117,  132  (2d  Cir.  2008)  (internal  quotation  marks, 
           33

alteration, and citations omitted); see also In re The City of New York, 607 F.3d 923, 
943 n.21 (2d Cir. 2010) (explaining that “abuse” is a nonpejorative “term of art”).   
           34 Picard v. Fairfield Greenwich Ltd., 762 F.3d 199, 206 (2d Cir. 2014). 




                                                    15 
to exercise control over property of the estate.”35  The automatic stay 
of Section 362 thus serves “one of the core purposes of bankruptcy,” 
by  enabling  “the  bankruptcy  court  to  centralize  all  disputes 
concerning property of the debtor’s estate so that reorganization can 
proceed  efficiently,  unimpeded  by  uncoordinated  proceedings  in 
other arenas.”36   

        As  relevant  here,  the  Code  also  contains  an  exception  to 
Section  362  known  as  the  “governmental  unit”  exception,  which 
provides that the automatic stay provision does not extend to  

        the  commencement  or  continuation  of  an  action  or 
        proceeding by a governmental unit . . . to enforce such 
        governmental  unit’s  or  organization’s  police  and 
        regulatory  power,  including  the  enforcement  of  a 
        judgment  other  than  a  money  judgment,  obtained  in  an 
        action  or  proceeding  by  the  governmental  unit  to 
        enforce  such  governmental  unit’s  or  organization’s 
        police or regulatory power.37 

As  we  explained  in  Brennan,  the  purpose  of  the  governmental  unit 
exception  “is  to  prevent  a  debtor  from  ‘frustrating  necessary 
                                              
          11 U.S.C. § 362(a)(3).  We assume without deciding that the non‐debtor 
        35

Relief Defendants may invoke the automatic stay provision in aid of their claims 
on appeal.  
           In  re  U.S.  Lines,  Inc.,  197  F.3d  631,  640  (2d  Cir.  1999)  (quoting  In  re 
        36

Ionosphere Clubs, Inc., 922 F.2d 984, 989 (2d Cir. 1990)). 
        37 11 U.S.C. § 362(b)(4) (emphasis added).   




                                              16 
governmental  functions  by  seeking  refuge  in  bankruptcy  court.’”38  
As  the  legislative  history makes  plain, “where a governmental unit 
is suing a debtor to prevent or stop [a] violation [constituting] fraud 
.  .  .  or  attempting  to  fix  damages  for  violation  of  such  a  law,  the 
action or proceeding is not stayed under the automatic stay.”39   

           In the instant case, all parties agree that the SEC’s regulatory 
enforcement  action  against  the  Wyly  Brothers  falls  within  the 
governmental  unit  exception.40    The  Relief  Defendants  assert, 
however, that this case falls under an exception to the governmental 
unit  exception.    This  “exception  to  the  exception”  provides  that 
actions  to  enforce  money  judgments  are  subject  to  the  automatic 
stay, even if they were otherwise pursued by a governmental unit in 
furtherance  of  the  government’s  police  or  regulatory  powers.41 
Accordingly, the Relief Defendants argue that the asset freeze order 
is  subject  to  the  automatic  stay.    The  SEC  counters  that  the  asset 
freeze order does not fall within the money judgment “exception to 
the exception” and hence does not trigger the automatic stay.  Both 
parties invoke the case of SEC v. Brennan in aid of their positions. 

                                              
          230 F.3d at 71 (quoting City of New York v. Exxon Corp., 932 F.2d 1020, 
           38

1024 (2d Cir. 1991)).   
         H.R.  REP. No. 95‐595, at 343 (1977), U.S. Code Cong. & Admin. News at 
           39

6299 (emphasis added); accord S.  REP. No. 95‐989, at 52 (1978), U.S. Code Cong. & 
Admin. News at 5838. 
           40 See Defs.’ Br. at 15; Pl. Br. at 23.   
          See Brennan, 230 F.3d at 71 (quoting Penn Terra Ltd. v. Dep’t of Envtl. Res., 
           41

733 F.2d 267, 272 (3d Cir. 1984)). 




                                                 17 
           That case, like this one, involved a defendant found liable for 
securities  fraud  in  an  SEC  enforcement  action,  who  subsequently 
filed for bankruptcy protection.  Like the Relief Defendants here, the 
defendant  in  Brennan  then  argued  that  an  order  in  the  SEC 
enforcement  action  violated  the  Bankruptcy  Code’s  automatic  stay 
provision.  The order at issue required the defendant to repatriate to 
the  United  States  assets  held  in  offshore  protection  trusts  and 
deposit  them  in  a  court  registry.    We  vacated  the  repatriation  and 
deposit  order  in  Brennan.    Calling  the  question  “a  close  one,”  we 
nonetheless  found  that  it  constituted  a  step  “preparatory  to  money 
collection”  that  fit within  the  “exception  to  the  exception” and was 
thus foreclosed by the operative automatic stay provision.42     

           The critical question here is whether the asset freeze order at 
issue  was  a  permissible  use  of  the  government’s  regulatory  power 
under  the  “governmental  unit  exception,”  or  whether,  like  its 
analogue  in  Brennan,  it  was  an  impermissible  action  to  enforce  a 
money  judgment  under  the  “exception  to  the  exception.”    The 
District  Court  carefully  analyzed  our  reasons  for  vacating  the 
repatriation  and  deposit  order  in  Brennan  and  found  that  the  asset 
freeze  at  issue  here  was  a  permissible  use  of  the  government’s 
regulatory power under the “governmental unit exception.”43  




                                              
           42 Id. at 71‐72 (internal quotation marks omitted). 
           43 Wyly, 73 F. Supp. 3d at 320. 




                                                 18 
       We agree.  On de novo review, we hold that the District Court 
correctly  interpreted  our  controlling  precedent  in  SEC  v.  Brennan 
and  properly  concluded  that  this  asset  freeze  order  is  exempt  from 
the Bankruptcy Code’s automatic stay provision.  

       Factual, procedural, and policy considerations distinguish this 
case  from  Brennan  and  lead  to  our  conclusion  that  this  asset  freeze 
order falls within the “governmental unit exception” but not within 
the  “exception  to  the  exception”  for  actions  to  enforce  a  money 
judgment. We explain each of these considerations below. 

                   B.  The Factual Nature of the Order 

       First,  the  order  at  issue  here  differs  significantly  from  the 
order in Brennan.  There, we vacated an order directing the debtor to 
repatriate  assets  held  abroad  and  deposit  them  in  a  court  registry.  
Here,  the  applicable  order  is  merely  an  asset  freeze,  which,  unlike 
the  order in  Brennan,  neither  transfers ownership,  nor  vests  control 
over  assets  in  the  courts,  nor—given  its  numerous  exemptions  for 
legal,  medical,  educational,  and  other  uses,  as  well  as  generous 
living  expenses—entirely  deprives  the  Relief  Defendants  of  their 
use.  To be sure, the asset freeze order entered by the District Court 
does  temporarily  burden  the  use  of  certain  assets.    It  does  not, 
however,  rise  to  the  level  of  impermissible  enforcement  of  a  money 
judgment.  Unlike the repatriation and deposit order in Brennan, the 
asset  freeze  seeks  not  to  modify  or  transfer  assets  in  any  way,  but 
rather,  merely  to  “preserve  the  status  quo  in  anticipation  of  a  final 




                                      19 
judgment.”44  We regarded as “a close one” the question of whether 
Brennan’s  substantially  more  burdensome  repatriation  and  deposit 
order  constituted  enforcement  of  a  money  judgment.45    The 
significantly less onerous asset freeze at issue here falls on the other 
side of the line.   

           Relief  Defendants  attempt  to  characterize  the  freeze  as  an 
impermissible  “step  []preparatory  to  money  collection”  that  is 
functionally  equivalent  to  Brennan’s  repatriation  and  registry 
deposit order.46  The argument is strained and unpersuasive.  By that 
logic,  many  or  most  aspects  of  statutorily  unstayed  governmental 
unit  actions  could  be  characterized  as  “steps  preparatory  to  money 
collection,”  so  long  as  the  initial  complaint  sought  monetary  relief.  
We  decline  to  adopt  the  interpretation  of  the  exception  urged  by 
Relief Defendants, which would effectively swallow the rule. 

                                         C.  Procedural Posture 

           As  the  District  Court  noted,  the  procedural  posture  of  this 
case  also  significantly  differs  from  that  of  Brennan.    There,  the 
repatriation  and  deposit  order  arose  as  part  of  the  SEC’s  post‐




                                              
           44 Id.   
           45 Brennan, 230 F.3d at 71.   
           46 Defs.’ Br. at 15‐16.   




                                                   20 
judgment  collection  procedures.47    Here,  the  November  2014  asset 
freeze  order  was  imposed  before  the  entry  of  final  judgment  on 
February 26, 2015 as to the Wyly Brothers.48  

           In  Brennan,  we  instructed  that  “the  line  between  [unstayed] 
police  or  regulatory  power  on  the  one  hand,  and  [stayed] 
enforcement of a money judgment on the other, [must] be drawn at 
entry  of  judgment.”49    In  other  words,  “up  to  the  moment  when 
liability is definitively fixed by entry of judgment, the government is 
acting  in  its  police  or  regulatory  capacity.  .  .  .    However,  once 
liability  is  fixed  and  a  money  judgment  has  been  entered,  the 
government  necessarily  acts  only  to  vindicate  its  own  interest  in 
collecting its judgment.”50   

           The  pre‐judgment  asset  freeze  at  issue  here  thus  does  not 
implicate  the  same  concerns  as  did  the  post‐judgment  repatriation 
and  deposit  order  in  Brennan.    Moreover,  the  SEC  persuasively 

                                              
           The repatriation and deposit order was issued after the SEC moved for 
           47

an  ex  parte  order  to  show  cause  as  to  why  Brennan  should  not  be  held  in  civil 
contempt for failing to comply with the disgorgement order.   
            On  July  7,  2015,  the  District  Court  denied  the  Wylys’  motion  for 
           48

judgment  as  a  matter  of  law  pursuant  to  Federal  Rule  of  Civil  Procedure  50(b), 
or, in the alternative, for a new trial pursuant to Federal Rule of Civil Procedure 
59. On September 4, 2015, the Wylys filed a notice of appeal as to the February 
26, 2015 final judgment and the July 7, 2015 order denying their Rule 50(b) and 
Rule 59 motions. 
           49 230 F.3d at 72 (internal quotation marks and alteration omitted).   
           50 Id. at 73. 




                                                 21 
argues that the relevant judgment is not the one entered in February 
2015 against the Wyly Brothers, but rather, the judgment which has 
yet to be entered against the Relief Defendants, who only answered 
the complaint against them in April 2015.   

           Even if the February 2015 judgment against the Wyly Brothers 
were  the  operative  judgment,  however,  the  later‐occurring  entry  of 
final  judgment  alone  does  not  operate  to  transform  a  permissible 
pre‐judgment  asset  freeze  into  an  impermissible  post‐judgment 
enforcement  act.    We  did  not  intend  in  Brennan  to  impose  a  one‐
factor timing  test  whereby  orders  entered  pre‐judgment are  always 
exempt  from  the  automatic  stay  provision  while  orders  entered  (or 
with continuing force) post‐judgment are always subject to the stay.  
As  the  Relief  Defendants  note,  such  a  simplistic  standard  could 
permit  procedural  end‐runs  that  would  defeat  the  spirit  and 
purpose of the statute, whereby any manner of incursion would be 
permitted  so  long  as  it  technically  predated  the  entry  of  a  final 
judgment.    To  be  sure,  the  timing  of  the  order’s  entry  constitutes  a 
crucial factor in our analysis, but it is not invariably dispositive.51   



                                              
           We note that the timing here neatly exemplifies the distinction between 
           51

the  asset  freeze  order  in  this  case  and  the  repatriation  and  deposit  order  that 
violated the automatic stay in Brennan.  Asset freeze orders like the one entered 
here  are  routinely  issued  pre‐judgment  in  actions  for  equitable  remedies,  well 
before  damages  have  been  fixed  or  a  money  judgment  entered.    See,  e.g.,  Gucci 
Am., Inc. v. Weixing Li, 768 F.3d 122, 131 (2d Cir. 2014) (noting that district courts 
have equitable power to issue a pre‐judgment asset freeze where such relief was 
traditionally available).  By contrast, repatriation and deposit orders, like the one 
 




                                                 22 
           Consistent  with  the  statutory  imperative,  our  focus  remains 
whether a given order constitutes “enforcement of a judgment other 
than a money judgment.”52  Here, the asset freeze did not enforce a 
money  judgment  because,  as  of  the  date  of  issuance  of  the  freeze 
order, no judgment had yet been entered. 

                                           D.  Policy Concerns 

           Finally,  the  policy  concerns  underlying  the  disposition  in 
Brennan weigh in favor of a different outcome here.  In Brennan, we 
concluded that “the policies behind § 362 as a whole weigh strongly 
in  favor  of  applying  the  automatic  stay  in  these  circumstances.”53  
We  cited  two  specific  policies:  (1)  the  general  purpose  of  the 
automatic  stay  “to  allow  the  bankruptcy  court  to  centralize  all 
disputes  concerning  property  of  the  debtor’s  estate  so  that 
reorganization                  can          proceed              efficiently,             unimpeded                  by 
uncoordinated  proceedings  in  other  arenas,”54  and  (2)  the  general 
purpose  of  the  governmental  unit  exception  “to  prevent  a  debtor 
from  ‘frustrating  necessary  governmental  functions  by  seeking 
refuge in bankruptcy court.’”55     


                                                                                                                            
vacated  in  Brennan,  are  typically  reserved  for  post‐judgment  collection 
proceedings. 
           52 11 U.S.C. § 362(b)(4).   
           53 230 F.3d at 75.   
           54 Id. (quoting In re United States Lines, Inc., 197 F.3d at 640). 
           55 Id. (quoting Exxon Corp., 932 F.2d at 1024). 




                                                           23 
           In this case, the asset freeze order does not jeopardize either of 
these  policy  objectives;  on  the  contrary,  it  complements  both.    In 
Brennan, the SEC had tried and failed to obtain from the Bankruptcy 
Court  a  repatriation  order  for  the  offshore  trusts.    Only  after  that 
failure did the SEC seek in the district court precisely the same relief 
that  the  Bankruptcy  Court  had  previously  rejected.    Thus,  the 
specter  of               forum‐shopping         and    inefficient,    uncoordinated 
proceedings  loomed  large  in  our  analysis  of  the  policy  concerns 
presented in Brennan.  

           Not so here.  No conflict exists between the proceedings in the 
District Court and those in the Bankruptcy Court.  This asset freeze 
order  is  narrowly  framed  to  exclude  assets  in  the  bankruptcy 
proceeding and to be lifted as soon as the assets are clearly under the 
control  of  the  Bankruptcy  Court.    Indeed,  the  Bankruptcy  Court 
itself endorsed the freeze as “neatly avoiding duplication of judicial 
effort between the SEC Action and these bankruptcy cases.”56  What 
is  more,  the  Bankruptcy  Court  determined  that  enforcing  the 
automatic  stay  “may  ultimately  accomplish  little”  since  the  SEC 
would  likely  seek  relief  from  the  stay  to  proceed  against  the  Relief 
Defendants  in  its  enforcement  action.57    Though  it  stopped  short  of 
deciding such a hypothetical motion, the Bankruptcy Court strongly 
indicated  its  own  inclination  to  avoid  extending  the  automatic  stay 
to  cover  this  case:    “From  the  standpoint  of  judicial  economy,  it 
                                              
           56 In re Wyly, 526 B.R. at 196 n.4.   
           57 Id. at 202.   




                                                 24 
likely  would  make  the  most  sense  for  the  District  Court,  in  one 
coordinated proceeding, to liquidate the amount of alleged ill‐gotten 
gains  of  the  securities  fraud  that  all  relief  defendants  allegedly 
received and still possess.”58   

           Under these circumstances, the entry of the asset freeze order 
here  does  not  contravene  the  first  policy  of  “centraliz[ing]  all 
disputes  concerning  property  of  the  debtor’s  estate  so  that 
reorganization                  can          proceed      efficiently,    unimpeded     by 
uncoordinated  proceedings  in  other  arenas.”59    Moreover,  the  asset 
freeze  order  is  fully  consistent  with  the  second  policy  of 
“prevent[ing]  a  debtor  from  frustrating  necessary  governmental 
functions  by  seeking  refuge  in  bankruptcy  court.”60    The  Wylys 
initiated  bankruptcy  proceedings  and  invoked  the  automatic  stay 
mere  days  after  the  SEC  filed  its  then‐pending  motion  for  an  asset 
freeze.  The timing speaks loudly for itself.   

           Finally,  there  is  reason  to  doubt  the  Relief  Defendants’ 
representation  that  the  District  Court’s  involvement  is  unnecessary 
because “the frozen assets are property of the bankruptcy estates [of 
the  Wyly  Brothers]  .  .  .  [and  therefore]  are  under  the  exclusive 
jurisdiction  of  the  Bankruptcy  Court.”61    In  their  bankruptcy 
                                              
           58 Id. 
           59 Brennan, 230 F.3d at 75 (quoting In re United States Lines, Inc., 197 F.3d at 
640).   
           60 Id. (quoting Exxon Corp., 932 F.2d at 1024).   
           61 Defs.’ Br. at 13‐14.   




                                                    25 
proceedings,  Samuel  and  Caroline  Wyly  have  refused  to  take  a 
position on whether they own the IOM trust assets, leaving in doubt 
whether  they  fall  within  the  bankruptcy  court’s  jurisdiction.62  
Further,  the  Bankruptcy  Court  may  not  be  able  to  address 
dissipation of offshore assets by third parties, which some evidence 
suggests may be already underway.63  Notwithstanding the ongoing 
bankruptcy  proceedings,  there  is  a  clear  need  for  the  independent 
asset freeze to preserve the status quo.   

           In light of the legal, factual, procedural, and policy concerns at 
issue here, we conclude that the asset freeze order is consistent with 
the Bankruptcy Code’s automatic stay provision and our governing 
precedent in Brennan. 

                                 II.  Receipt of Ill‐Gotten Gains 

           We  turn  next  to  the  Relief  Defendants’  two‐part  challenge  to 
the scope of the asset freeze order.  Equitable relief against a third‐
party non‐wrongdoer may be entered where such an individual “(1) 
has  received  ill‐gotten  funds;  and  (2)  does  not  have  a  legitimate 

                                              
            Wyly,  73  F.  Supp.  3d  at  321  &  n.20.    Similarly,  in  their  briefing  here, 
           62

Relief Defendants carefully avoid claiming (or disclaiming) the IOM trust assets 
on  behalf  of  the  Wyly  Brothers.    See  Defs.’  Br.  at  13  (“The  SEC  takes  the  position 
that  assets  transferred  to  the  relief  defendants  by  the  Wyly  Brothers  or  the 
offshore entities are either owned or controlled by the Wyly Brothers. . . .  Thus, 
according  to  the  SEC,  the  frozen  assets  are  property  of  the  bankruptcy  estates  of 
Sam Wyly and Charles Wyly’s widow . . . .” (emphasis added)). 
           63 Wyly, 73 F. Supp. 3d at 320 & n.19.     




                                                 26 
claim to those funds.”64  Courts require a “lesser showing” to enter 
an  asset  freeze  order  than  is  needed  for  other  forms  of  equitable 
relief.65    To  obtain  an  asset  freeze  order,  the  SEC  “must  establish 
only that it is likely to succeed on the merits.”66   

           It  is  undisputed  that  defendants  have  no  legitimate  claim  to 
the  funds  in  the  IOM  trusts.    Rather,  the  Relief  Defendants  focus 
their  arguments  on  the  first  prong  of  the  Cavanagh  test.    First,  they 
contend that the SEC cannot show the receipt of ill‐gotten gains “as 
a matter of law,” because the District Court measured disgorgement 
by the amount of taxes avoided by the Wyly Brothers.67  Because tax 
savings “are personal to the taxpayers,” the Relief Defendants assert 
that the Wyly Brothers “did not—and as a matter of law could not—
transfer them to family members or anyone else.”68   

           This  argument  misunderstands  the  nature  of  the  District 
Court’s  disgorgement  order.    As  a  general  matter,  disgorgement  is 
an  “equitable  obligation  to  return  a  sum  equal  to  the  amount 
wrongfully obtained, rather than a requirement to replevy a specific 

                                              
           64 Cavanagh, 155 F.3d at 136.   
           65 Id. at 132.   
          Id.  As noted above, see notes 32‐34 ante, we review an asset freeze order 
           66

for abuse of discretion, see Smith, 653 F.3d at 127; we review the underlying legal 
conclusions de novo and factual determinations for clear error, see Cayuga Indian 
Nation v. Seneca Cty., 761 F.3d 218, 220 (2d Cir. 2014). 
           67 Defs.’ Br. at 19‐20.   
           68 Id. at 20. 




                                                 27 
asset.”69  Understanding this distinction, the District Court explained 
that  it  was  not  limited  to  ordering  disgorgement  of  “the  actual 
property obtained by means of his wrongful act.”70   

           In  its  September  opinion  explaining  its  disgorgement  order, 
the  District  Court  emphasized  that  “this  is  not  a  civil  action  for  the 
collection or recovery of taxes . . . .  Rather, this is a civil action for 
securities  law  violations,  the  remedy  for  which  is  measured  by  the 
amount  of  taxes  avoided  as  a  result  of  the  defendants’  securities 
violations.”71    The  Court  made  clear  that  “[m]easuring  unjust 
enrichment  by  approximating  avoided  taxes  does  not  transform  an 
order of disgorgement into an assessment of tax liability.”72   

           Since  the  tax  avoidance  sum  merely  served  the  purpose  of 
quantifying the disgorgement remedy, rather than forming the basis 
for  liability  itself,  it  is  irrelevant  that—or  whether—tax  liability  is 



                                              
          Wyly, 56 F. Supp. 3d at 431 n.223 (quoting SEC v. Banner Fund Int’l, 211 
           69

F.3d  602,  617  (D.C.  Cir.  2000)).    As  the  D.C.  Circuit  has  explained,  to  hold 
otherwise  “would  lead  to  absurd  results,”  including,  for  example,  enabling  “a 
defendant who  was  careful  to  spend  all  the  proceeds  of  his  fraudulent  scheme, 
while  husbanding  his  other  assets,  [to  be]  immune  from  an  order  of 
disgorgement.”  Banner Fund Int’l, 211 F.3d at 617. 
           70 Wyly, 56 F. Supp. 3d at 430 (emphasis in original). 
          Id.  at  425  (emphasis  in  original)  (internal  quotation  marks  omitted) 
           71

(quoting its own earlier summary judgment decision in SEC v. Wyly, No. 10 Civ. 
5760 (SAS), 2013 WL 2951960, at *1 (S.D.N.Y. June 13, 2013)).   
           72 Id. 




                                                 28 
non‐transferable.73  What matters is that the gains received were ill‐
gotten  in  violation  of  securities  laws,  a  determination  that  has 
already  been  made  by  the  jury  at  trial.    That  conclusion  is  not 
disturbed  by  the  particular  measure  used  by  the  District  Court  to 
order  equitable  relief.    Here,  the  District  Court’s  adoption  of  two 
alternative  measures  of  disgorgement  in  its  September  and 
December opinions makes the point even more salient.74  The Relief 
Defendants  challenge  only  the  tax  measure  set  forth  in  the 
September  opinion.    In  fact,  the  particular  method  of  measurement 
used is immaterial. 

                       III.  Receipt by Certain Relief Defendants 

           Finally, we address the Relief Defendants’ second challenge to 
the scope of the asset freeze order, in which they argue that there is 
insufficient evidence to show that seven of the Relief Defendants—
Andrew Wyly, Christiana Wyly, Charles J. Wyly, III, John Graham, 
David  Matthews,  Donnie  Miller,  and  Evan  Wyly—received  funds 
from  the  IOM  trusts  or  the  Wyly  Brothers  directly.    These  seven 
defendants request vacatur of the asset freeze order as to them.75   

                                              
           Though  we  need  not  reach  the  issue,  we  note  that  the  SEC  presents 
           73

countervailing arguments and precedent indicating that unlawful tax savings are 
transferable.  See Pl. Br. at 43‐45.   
          As  previously  noted,  the  alternative  calculation  set  forth  in  the 
           74

December  disgorgement  opinion  was  only  to  be  used  if  the  September 
disgorgement method failed on appeal. 
           75 Defs.’ Br. at 21‐22; Defs.’ Reply Br. at 11‐15. 




                                                 29 
           Treating the Relief Defendants as being all similarly situated, 
the  District  Court  stated,  without  further  elaboration  or 
individuation,  that  the  IOM  trusts  “have  made  distributions  to  the 
Family  Members[;]  [t]hus,  the  Family  Members  are  likely  in 
possession of ill‐gotten funds.”76  Seven Relief Defendants challenge 
this  finding  as  baseless,  and  the  SEC  has  presented  no  evidence  of 
the  alleged  distributions  cited  by  the  District  Court  as  to  these 
defendants.    Three  Relief  Defendants—Andrew  Wyly,  Christiana 
Wyly,  and  Evan  Wyly—are  named  beneficiaries  of  the  IOM  trusts, 
but the record on appeal does not reflect distributions to them from 
these  trusts.    Four  other  Relief  Defendants—Charles  J.  Wyly,  III, 
Donald Miller, John Graham, and David Matthews—appear to have 
possessed  trust  property,  including  jewelry,  artwork,  furnishings 
and residences, but the District Court did not rely on this evidence 
in fashioning its asset freeze order.  

           Unable  to  offer  concrete  evidence  of  these  alleged 
distributions,  the  SEC  instead  argues  that  these  seven  defendants 
have nothing to complain of if they do not possess assets frozen by 
the order.  This argument must be rejected.  We require a showing of 
receipt  of  ill‐gotten  gains  consistent  with  Cavanagh  before  an 
individual  can  be  subject  to  an  asset  freeze  order.    The  SEC’s 
position  would  render  the  Cavanagh  requirement  meaningless  and 
would  sever  the  very  connection  permitting  relief  defendants  to  be 


                                              
           76 Wyly, 73 F. Supp. 3d at 322.   




                                                 30 
joined  to  an  action  without  an  assertion  of  wrongdoing  or  other 
grounds for subject matter jurisdiction over them.77   

           On  this  record,  we  cannot  know,  much  less  decide,  whether 
the  District  Court  clearly  erred  in  determining  that  the  IOM  trusts 
“made  distributions”  to  each  of  the  Relief  Defendants.    We  thus 
think it prudent to remand the cause to the District Court for further 
individualized  findings  regarding  trust  distributions  to  these  seven 
Relief  Defendants.    Given  its  greater  familiarity  with  the  record 
evidence  and  the  evidence  adduced  at  trial,  the  District  Court 
should  rely  on  specific  facts  from  the  record  showing  receipt  of  ill‐
gotten  gains  by  these  individual  defendants  or,  to  the  extent  it 
deems  necessary,  undertake  further  fact‐finding.    If  the  requisite 
evidence does not exist with respect to any or all of the seven Relief 
Defendants,  the  asset  freeze  order  should  be  vacated  as  to  those 
individuals. 

                                                 CONCLUSION 

           This  case  presents  us  with  the  opportunity  to  clarify  and 
delimit  the  scope  of  SEC  v.  Brennan.    There,  the  facts  and 
circumstances  weighed  in  favor  of  staying  the  order  requiring  the 
defendant  to  repatriate  assets  and  deposit  them  in  a  court  registry.  


                                              
           See  Commodity  Futures  Trading  Comm’n  v.  Kimberlynn  Creek  Ranch,  Inc., 
           77

276  F.3d  187,  192  (4th  Cir.  2002)  (noting  that  a  nominal  defendant  with  no 
ownership  interest  in  the  funds  at  issue  “is  part  of  a  suit  only  as  the  holder  of 
assets that must be recovered in order to afford complete relief”). 




                                                     31 
Here, the balance of factors requires a different result.  We therefore 
hold as follows: 

      (1)    The  pre‐judgment  asset  freeze  order  imposed  by  the 
             District Court was exempt from the Bankruptcy Code’s 
             automatic  stay  provision.    The  asset  freeze  order  at 
             issue  here  did  not  seek  to  enforce  a  money  judgment 
             and thus fell within the “governmental unit” exception 
             to  the  stay  provision,  but  not  within  the  “exception  to 
             the exception.”   

      (2)    The  order  was  properly  supported  by  a  showing  of 
             receipt  of  ill‐gotten  gains  by  nine  of  the  sixteen  Relief 
             Defendants.   

             Accordingly,  we  AFFIRM  in  part  the  District  Court’s 
             November  3,  2014  asset  freeze  order  insofar  as  it 
             restrained the assets of these nine Relief Defendants.   

      (3)    We  are  unable  to  determine  on  this  record  whether 
             seven  of  the  sixteen  Relief  Defendants  personally 
             received ill‐gotten gains. 

             Accordingly,  we  REMAND  the  cause  to  the  District 
             Court for additional factual development on the limited 
             issue of whether these seven Relief Defendants received 
             ill‐gotten gains. 

      In  the  interest  of  judicial  economy,  any  future  appeals  taken 
from the District Court’s decisions shall be referred to this panel. 




                                     32